

Exhibit 10.21
 
AMENDMENT TO “APPENDIX A” OF THE
ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to “Appendix A” of the Astec Industries, Inc. Supplemental
Executive Retirement Plan, as amended and restated as of January 1, 2008 (the
“Plan”), is adopted by Astec Industries, Inc. (the “Company”), effective as of
November 1, 2011.


WHEREAS, Article 2 of the Plan permits the Board of Directors of the Company
(the “Board”) to designate participants in the Plan from time to time, whose
names and effective dates of participation shall be set forth on Exhibit A to
the Plan;


NOW, THEREFORE, the Company hereby amends “Appendix A” of the Plan in the form
attached hereto, to update the same for changes in Plan participation approved
by the Board, by action taken on October 27, 2011.


Except as amended herein, the Plan shall continue in full force and effect.


ASTEC INDUSTRIES, INC.


Date: October 27,
2011                                                                  By /s/
Stephen C. Anderson   
                      Name Stephen C. Anderson   
                      Title Secretary                           



 
 

--------------------------------------------------------------------------------

 

“APPENDIX A”
Each Participant’s Date of Participation
     
Name of Participant
 
Effective Dates of Participation
J. Don Brock
 
January 1, 1995
Thomas R. Campbell
 
January 1, 1995
Frank Cargould
 
January 1, 1995
Jeff Elliott
 
January 1, 1995
Tim Gonigam
 
January 1, 1995
F. McKamy Hall
 
January 1, 1995 – January 31, 2012
Richard Patek
 
January 1, 1995
W. Norman Smith
 
January 1, 1995
Joseph Vig
 
January 1, 1995
Jeff Richmond
 
May 1, 2004
Richard Dorris
 
January 3, 2005
Ben Brock
 
January 1, 2007
James Pfeiffer
 
January 1, 2007
Michael A. Bremmer
 
January 1, 2007
Stephen C. Anderson
 
January 1, 2008
Lawrence R. Cumming
 
January 1, 2008
Neil Peterson
 
January 1, 2008
David C. Silvious
 
January 1, 2008
Joe Cline
 
February 1, 2008
Walter F. Keating
 
October 25, 2010
Chris Colwell
 
May 31, 2011
Robin Leffew
 
August 1, 2011
D. Aaron Harmon
 
November 1, 2011